Title: To George Washington from Major General William Heath, 6 December 1776
From: Heath, William
To: Washington, George

 

Dear General
Peeks-Kill [N.Y.] Decr 6th 1776

I have Just received Intelligence that on the 4th Instant about Sun sit Seventy Sail of ships of war and Transport with Troops on Board Sailed with a fair Wind Down the Sound towards New England, Probably to Rhode Island.
I have Sent an Express to Governor Trumbull, and to Massachusetts Bay, and have Desired Governor Trumbull to Send an Express to Rhode Island, I have at this Post, Three Regiments of General Parsons’s Brigade and Three of General Clintons, and a number of Convalisents Lame and Rag[g]ed left By General Lee, General Clinton is pushing the obstructions in the River, any orders from your Excellency to move the Troops or any Part of them shall be Instantly obeyed, by him who has the Honor to be with the greatest respect your Excellencys most Humble Servt

W. Heath

